PEE CTJEIAM.
The plaintiff husband, after approximately seven months of married life, seeks a divorce on the ground *459of cruel and inhuman treatment rendering his life burdensome. From a decree dismissing his complaint, he brings this appeal.
He predicated his right upon the defendant’s alleged faultfinding, nagging, complaining, bickering and quarreling. The acts cited by him in proof thereof consist in the main of trivial matters occasionally present in the home of most families and soon forgotten and forgiven by the offended participants. Certainly, they do not rise to the dignity of grounds to warrant a divorce. As revealed by the record, the plaintiff has failed to establish his case by a preponderance of the evidence. See Dakin v. Dakin, 197 Or 69, 72, 251 P2d 462, and cases there cited.
In response to respondent’s motion pursuant to OES 107.100, an allowance of $100 is made for the services of her attorneys in this court.
Affirmed.